DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,964,704. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,964,704 disclose the formation of all of the claimed elements of Claim 1, including the device isolation layer, plurality of active regions, substrate, plurality of gate lines, first work function control part and a second work function control part (upper portion) and a conductive layer. See Claim 1 of U.S. Patent No. 10,964,704.
 U.S. Patent No. 10,964,704 differs from the claims at hand in that U.S. Patent No. 10,964,704 discloses a method, and not a device. 
It would have been obvious for one of ordinary skill in the art to use the process of  U.S. Patent No. 10,964,704, and arrive at the presently claimed device.
With respect to Claim 2, Claim 2 of U.S. Patent No. 10,964,704 makes obvious the claimed limitations.
With respect to Claim 3, Claim 1 of U.S. Patent No. 10,964,704 makes obvious the claimed limitations (upper portion of work function and source layer).
With respect to Claim 4, Claim 1 of U.S. Patent No. 10,964,704 makes obvious the claimed limitations (upper portion contacts the rest of the work function).
With respect to Claim 5, Official Notice is taken that the claimed materials are well known for their claimed use. 
With respect to Claim 6, Official Notice is taken that the claimed materials are well known for their claimed use. 
With respect to Claim 7, Claim 6 of U.S. Patent No. 10,964,704 makes obvious the claimed limitations.
With respect to Claim 8, the determination of the claimed thickness would be an optimization of a result effective variable, and within the skill of one of ordinary skill in the art. 
With respect to Claim 9, Claim 8 of U.S. Patent No. 10,964,704 makes obvious the claimed limitations.
With respect to Claims 10-11, Official Notice is taken that the use of impurity regions between gate lines, and the use of bit lines and capacitors are well known in the art.

With respect to Claim 12, Claim 15 of U.S. Patent No. 10,964,704 makes obvious the claimed limitations.
With respect to Claim 13, Claims 15 and 20  of U.S. Patent No. 10,964,704 make obvious the claimed limitations.
With respect to Claim 14, Claim 19 of U.S. Patent No. 10,964,704 make obvious claimed limitations.
With respect to Claim 15, Claims 15 and 1  of U.S. Patent No. 10,964,704 make obvious the claimed limitations.
With respect to Claim 16, Claim 15 and 6 of U.S. Patent No. 10,964,704 make obvious claimed limitations.
With respect to Claim 17, the determination of the claimed thickness would be an optimization of a result effective variable, and within the skill of one of ordinary skill in the art. 
With respect to Claim 18, Claims 15 and 18  of U.S. Patent No. 10,964,704 make obvious the claimed limitations.
With respect to Claim 19, Official Notice is taken that the claimed materials are well known for their claimed use. 
With respect to Claim 20, Official Notice is taken that the use of impurity regions between gate lines, and the use of bit lines and capacitors are well known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
April 8, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812